department of thetreasury j x internal_revenue_service vo oo washington d c tax_exempt_and_government_entities_division uniform issue list se vt ep ral ty xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx ira y xxxxx ira z xxxxx financial_institution c xxxxx financial_institution d xxxxx individual e xxxxx amount n dollar_figure xxxxx amount o dollar_figure xxxxx amount p dollar_figure xxxxx date xxxxx date xxxxx date xxxxx date xxxxx date xxxxx xxxxx page date xxxxx date xxxxxxx dear xxxxxx this is in response to a letter ruling’ request dated date as supplemented by correspondence dated september and date and date submitted by your authorized representative on your behalf for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been made subject_to penalties of perjury taxpayer a age represents that he received distributions from ira x ira y and ira z of amount n amount o and amount p respectively taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the refusal of financial_institution d to accept the rollover when the checks representing the distributions were presented by taxpayer a taxpayer a further represents that amounts n o and p have not been used for any other purpose taxpayer a maintained three individual_retirement_arrangements ira x ira y and ira z with financial_institution c in taxpayer a decided to roll over all three iras to financial_institution d the account balances of ira x ira y and ira z minus certain stock securities were distributed to taxpayer a in check sec_1 and respectively financial_institution c mailed check dated date check dated date and check dated date to taxpayer a’s residence directly from financial_institution c to financial_institution d taxpayer a received check for amount n on date he received check for amount o and check for amount p on date that portion of the iras invested in stock was to be transferred prior to his actual receipt of the distribution checks taxpayer a contacted his financial advisor individual e who is employed by financial_institution d taxpayer a informed individual e of taxpayer a’s decision to have maintenance of his ira investments switched from financial_institution c to financial_institution d individual e agreed to take care of the preliminaries for the trustee to trustee stock transfer which individual e estimated would take approximately three weeks individual e also told taxpayer a that upon receipt by financial_institution d of the necessary paperwork from financial_institution c he would then contact taxpayer a to arrange a meeting between individual e and taxpayer a at the offices of financial_institution d to finalize processing of the ira assets previously held by financial_institution c into ira investments held by xxxxx page financial_institution d however several weeks passed and individual e did not contact taxpayer a on date taxpayer a contacted financial_institution d at which time financial_institution d gave taxpayer a an appointment for date which was fewer than days after taxpayer a received check sec_1 and taxpayer a presented these checks to individual e to accomplish the planned rollover of the distributions from iras x y and z to an ira at financial_institution d however financial_institution d refused to accept the checks based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n amount o and amount p from ira x ira y and ira z sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section xxxxx page d a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the refusal of financial_institution d to accept the rollover when the checks representing the distributions were presented by taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts n o and p from iras x y and z taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amounts n o and p into a rollover ira or iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to amount n amount o and amount p contribution of each amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling assumes that ira x ira y and ira z satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office 20vu938034 page if you wish to inquire about this ruling please contact 000c i d 000k by telephone at xxxxx please address all correspondence to se t ep ra‘t4 sincerely yours pp otnn a whrhaetp - donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxx xxxxxk
